DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Remark date 01/14/2021.
Claims 1-20 are presented for examination. 
Note: Double Patenting rejection maintained (Applicant will address any double patenting rejections that may remain with respect to the claims presented herein after all other rejections have been withdrawn).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 8-13, filed 01/14/2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The 103 rejection of 10/15/2020has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed if overcome double patenting rejection in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims patent claims 1, 9, 19 and 27 of Patent No.10,277,379 and claims 1, 13, 24 and 35 of U.S. Patent No. 9,397,807.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced Patent application and would be covered by any patent granted on that patent application since the referenced patent application and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 16/361590 (590’)
US Patent #: 10,277,379  (379’)
Claim 1. A method in a User Equipment, UE, for adapting a measurement procedure, the method comprising:

obtaining information about signal configurations that indicates whether or not a Downlink Reference Signal (DL RS) transmitted in non-serving neighbor cells on a first carrier frequency of a first carrier uses a first signal configuration or a second signal configuration, 

wherein the first signal configuration comprises the DL RS not being transmitted in every subframe of a cell and the second signal configuration comprises the DL RS being transmitted in every subframe of a cell;
Claim 1. A method in a User Equipment, UE, for adapting a measurement procedure, the method comprising: 

obtaining information about signal configurations of cells of a carrier frequency, wherein in each of the cells of the carrier frequency, a Downlink (DL) Reference Signal (RS) is transmitted using a first or a second configuration, 

which information indicates: whether or not the DL RS transmitted in non-serving cells on a first carrier frequency of a first carrier uses a same signal configuration as the DL RS transmitted in serving cells of the UE on the first carrier frequency, wherein a DL RS transmitted in the serving cells of the UE uses the second signal configuration, wherein the first signal configuration comprises the DL RS not being transmitted in every subframe,
 receiving a DL RS in a serving cell of the UE on the first carrier frequency that uses the second signal configuration; and
and wherein the second signal configuration comprises the DL RS being transmitted in every subframe of a non-serving cell, and
adapting the measurement procedure based on the obtained information by adapting a measurement sampling or an instance when the UE shall obtain samples for one or more types of radio 
measurements.


Claim 7: The method according to claim 1, wherein the measurement comprises intra-frequency measurement, an inter-frequency measurement and inter-Radio Access Technology (RAT) measurements.
adapting the measurement procedure based on the obtained information about signal configurations by adapting a measurement sampling or an instance when the UE shall obtain samples for one or more types of radio measurements, 

wherein the one or more types of radio measurements comprise at least one of an intra-frequency measurement and an inter-frequency measurement.


Although the conflict claims are not identical, they are not patentably distinct from each other because 590’ discloses the  method in a User Equipment, UE, for adapting a measurement procedure, comprising:
	wherein the first signal configuration comprises the DL RS not being transmitted in every subframe of a cell and the second signal configuration comprises the DL RS being transmitted in every subframe of a cell;
	wherein the measurement comprises intra-frequency measurement, an inter-frequency measurement and inter-Radio Access Technology (RAT) measurements.

590’ does not discloses the phrase “which information indicates: whether or not the DL RS transmitted in non-serving cells on a first carrier frequency of a first carrier uses a same signal configuration as the DL RS transmitted in serving cells of the UE on the first carrier frequency, wherein a DL RS transmitted in the serving cells of the UE uses the second signal configuration, wherein the first signal configuration comprises the DL RS not being transmitted in every subframe” and “wherein the one or more types of radio measurements comprise at least one of an intra-frequency measurement and an inter-frequency measurement” in the instant application. However, it would have been obvious to one or ordinary skill in the art to determined wherein the first signal configuration comprises the DL RS not being transmitted in every subframe of a cell and the second signal configuration comprises the DL RS being transmitted in every subframe of a cell and combination of claim 7 recites wherein the measurement comprises intra-frequency measurement, an inter-frequency measurement and inter-Radio Access Technology (RAT) measurements as the instant application that perform similar functionalities. Therefore, they are not patentably distinct from each other.
Regarding claims 10 and 19-20 are rejected for the same reasons as claim 1 described above corresponding to claims 9, 19 and 27 of Patent No.10,277,379 and claims 13, 24 and 35 of U.S. Patent No. 9,397,807. Since the dependent claims 2-9 and 11-18 depends on corresponding independent claims 1 and 10, they are also rejected for the same reason. 
Examiner suggests applicant to file terminal disclaimer over U.S Patent No.10,277,379 and U.S. Patent No. 9,397,807 to overcome double patenting issue.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478



February 13, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478